                                                Case 2:19-cv-00439-JCM-DJA Document 41
                                                                                    40 Filed 09/29/20
                                                                                             09/28/20 Page 1 of 2



                                   1            LAW OFFICES OF ROBERT P. SPRETNAK
                                                Robert P. Spretnak, Esq. (Bar No. 5135)
                                   2            8275 S. Eastern Avenue, Suite 200
                                                Las Vegas, Nevada 89123
                                   3            Telephone: (702) 454-4900
                                                Fax: (702) 938-1055
                                   4            Email: bob@spretnak.com
                                                Attorney for Plaintiff
                                   5
                                                GARG GOLDEN LAW FIRM
                                   6            Anthony B. Golden, Esq. (Bar No. 9563)
                                                Puneet K. Garg, Esq. (Bar No. 9811)
                                   7            Charles J. Lee, Esq. (Bar No. 13523)
                                                3145 St. Rose Parkway, Suite 230
                                   8            Henderson, Nevada 89052
                                                Telephone: (702) 850-0202
                                   9            Fax: (702) 850-0204
                                                Email: agolden@garggolden.com, pgarg@garggolden.com, clee@garggolden.com
                               10               Attorneys for Defendants
                               11
                                                                              UNITED STATES DISTRICT COURT
                               12
                                                                                   DISTRICT OF NEVADA
                               13                                                            )
                                                DANNY EISENBERG,                             )
                               14                                                            )  Case No.: 2:19-cv-00439-JCM-DJA
                                                              Plaintiff,                     )
                               15                                                            )
                                                      vs.                                    )
                               16                                                            )
                                                J. PAUL WIESNER & ASSOCIATES,                )  STIPULATION AND ORDER
                               17               CHARTERED, a Nevada Professional             )  TO EXTEND TIME TO FILE
                                                Corporation, doing business as               )  JOINT PRETRIAL ORDER
                               18               RADIOLOGY ASSOCIATES OF NEVADA; )
                                                and PUEBLO MEDICAL IMAGING, LLC,             )  (Second Request)
                               19               a Nevada limited liability company,          )
                                                                                             )
                               20                             Defendants.                    )
                               21
                               22                      Plaintiff DANNY EISENBERG and Defendants J. PAUL WIESNER & ASSOCIATES,
                               23               CHARTERED, a Nevada Professional Corporation, and PUEBLO MEDICAL IMAGING, LLC, a
                               24               Nevada limited liability company, by and through their counsel of record, do hereby stipulate and
                               25               agree that the deadline for filing the Joint Pretrial Order in this matter be extended an additional two
                               26               weeks until October 13, 2020. This is the second request for an extension of this deadline. The first
                               27               requested extension, ECF No. 39, extended the deadline for filing the Joint Pretrial Order by one
                               28               month, to September 28, 2020.

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 1 of 2
                                                Case 2:19-cv-00439-JCM-DJA Document 41
                                                                                    40 Filed 09/29/20
                                                                                             09/28/20 Page 2 of 2



                                   1                   There is good cause for entering into this extension. A draft Joint Pretrial Order has been
                                   2            exchanged and is in the process of being revised to the satisfaction of both sides. There is an
                                   3            extensive amount of material exchanged in discovery that each side has had to review in preparation
                                   4            for the Joint Pretrial Order. Contact with clients and opposing counsel has been adversely affected
                                   5            by the COVID-related workplace shutdowns. Finally, the parties have had some settlement
                                   6            negotiations since the court issued its Order (ECF No. 37) on the dispositive motion that Defendant
                                   7            filed following the conclusion of discovery.
                                   8                   For these reasons, an additional two week is being requested.
                                   9
                               10               DATED: 28 September 2020.                          DATED: 28 September 2020.
                               11               LAW OFFICES OF ROBERT P. SPRETNAK                  GARG GOLDEN LAW FIRM
                               12               By: /s/ Robert P. Spretnak                         By: /s/ Anthony B. Golden
                                                   Robert P. Spretnak, Esq.                           Anthony B. Golden, Esq.
                               13                                                                     Puneet K. Gerg, Esq.
                                                Attorney for Plaintiffs                               Charles J. Lee, Esq.
                               14
                                                8275 S. Eastern Avenue, Suite 200                  Attorneys for Defendants
                               15               Las Vegas, Nevada 89123
                                                                                                   3145 St. Rose Parkway, Suite 230
                               16                                                                  Henderson, Nevada 89052
                               17
                               18                                                     IT IS SO ORDERED.
                               19
                                                                                      _______________________________________________
                               20                                                     THE HONORABLE
                                                                                      DANIEL           JAMES C. MAHAN,
                                                                                              J. ALBREGTS
                                                                                      UNITED  STATES  DISTRICT
                                                                                      UNITED STATES MAGISTRATE COURT  JUDGE
                                                                                                                    JUDGE
                               21
                                                                                      THE HONORABLE DANIEL J. ALBREGTS,
                               22                                                     DATED: STATES
                                                                                      UNITED September 29, 2020
                                                                                                    MAGISTRATE  JUDGE
                               23                                                     DATED: ________________________________________
                               24
                               25
                               26
                               27
                               28

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                           Page 2 of 2
